Opinion by
Cline, J.
At the trial the two petitions in question were consolidated. From the testimony of two witnesses for the petitioner it appeared that petition 6328-R covered four Swedish X-ray grids, three of which were entered upon the basis of foreign value and one on the basis of cost of production. The appraiser advanced all four items on the basis of foreign value and an appeal to xeappraisement was taken. The single judge sustained the plaintiff’s claim (Reap. Dec. 4928) but was reversed on review by the appellate division, except as to the one grid entered on the basis of cost of production (Reap. Dec. 5299). That decision was affirmed in 29 C. C. P. A. 250, C. A. D. 198. Petition 6351-R covered similar merchandise entered on the basis of foreign value and cost of production in conformity with the decision in Reap. Dec. 4928. The merchandise was advanced in value and an appeal was taken. After the above-mentioned decision of the Court of Customs and Patent Appeals, it was submitted on stipulation and decided in accordance therewith (Reap. Dec. 5747). From an examination of the entire record the court held that the importer was without intent to defraud the Government or deceive its officials as to the proper value of the merchandise and that there was an honest difference of opinion between the importer and the Government appraiser as to the proper basis of valuation. The petitions were therefore granted.